Citation Nr: 0727552	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in June 2003.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2005.  A transcript 
of that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
November 2006.  

In the November 2006 remand, the Board instructed the RO to 
issue a statement of the case (SOC) on the issue of whether 
the appellant's income is excessive for purposes of payment 
of death pension benefits pursuant to the rule in Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO issued the SOC in 
March 2007.  The cover letter advised the appellant that she 
had to file the enclosed VA Form 9 within 60 days to complete 
the appeal; however, she did not file a timely substantive 
appeal.  As such, there is no appeal regarding this issue 
which the Board can take jurisdiction.  The Board will not 
address the issue of whether the appellant's income in 
excessive for purposes of payment of death pension benefits 
in the instant decision.




FINDINGS OF FACT

1.  The veteran died in June 2003.  The immediate cause of 
the veteran's death was aspiration pneumonia, due to or as a 
consequence of dysphagia, which was due to or as a 
consequence of dementia.  Congestive heart failure and anemia 
were listed as other significant conditions contributing to 
death but not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD).

3.  A preponderance of the competent medical evidence 
indicates that a service-connected disability did not cause 
or contribute materially or substantially to the cause of the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the appellant was provided notice of the VCAA 
in November 2003, prior to the initial adjudication of her 
claim in the March 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both the veteran's 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfies the first three "elements" of 
the notice requirement.  In addition, the November 2003 
letter informed the appellant: "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of Federal department or agency."  
(Emphasis in original).  This satisfies the regulation, in 
that it informed the appellant that she could submit any and 
all evidence which was pertinent to her claim, not merely 
that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided notice of 
the type of evidence necessary to establish an effective date 
for the claim on appeal.  Despite the inadequate notice 
provided her on this element, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, any question about the 
appropriate effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
appellant has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Analysis

The veteran died in June 2003.  The immediate cause of the 
veteran's death was aspiration pneumonia, due to or as a 
consequence of dysphagia, which was due to or as a 
consequence of dementia.  Congestive heart failure and anemia 
were listed as other significant conditions contributing to 
death but not resulting in the underlying cause.  At the time 
of his death, the veteran was service-connected for PTSD.

The appellant contends, in essence, that the veteran's 
service-connected PTSD caused the conditions which led to his 
death.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.  With respect to element (2), a 
service-connected disability, PTSD, existed at the time of 
the veteran's death.  Therefore, Hickson element (2) is met.

With respect to crucial element (3), medical nexus, the 
record contains two medical opinions which address whether 
the veteran's death was etiologically related to his service-
connected PTSD, namely a July 2006 statement from VA 
physician G.G., M.D., which is not favorable to the claim, 
and an October 2006 statement from J.L., M.D., which is.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In addition, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. at 471-73.

In July 2006, in response to a medical expert opinion request 
by the Board, Dr. G.G. opined, after reviewing the entire 
claims folder that it is not at least as likely as not that 
the veteran's PTSD could be considered as a proximate or 
contributory cause of his dementia or heart disease which 
resulted in death.  Dr. G.G. noted that there was no 
compelling evidence in the scientific literature that PTSD 
can serve as a proximate or contributing cause of dementia.  
In addition, Dr. G.G. noted that while there may be some 
claims in the scientific literature that heart disease may 
occur more frequently in patients with PTSD than in the 
general population, there was no method of associating any 
given patient's PTSD symptoms with his specific heart 
disease.  Speaking to the veteran's case specifically, Dr. 
G.G. indicated that aside from methodological issues, the 
veteran suffered from non-insulin dependent diabetes mellitus 
and hypercholesterolemia, and had a history of tobacco 
smoking - all three of which independently are known to 
contribute to heart disease, and none of which in themselves 
are exacerbated by PTSD.  Therefore, Dr. G.G. opined that the 
veteran's heart disease could not credibly be associated with 
his PTSD because he had other known contributory illnesses 
and life habits that are associated with the development of 
heart disease.  

In his October 2006 statement, Dr. J.L. noted that in March 
2003 the veteran was admitted to St. Elizabeth Medical Center 
under his psychiatric care.  He was diagnosed as suffering 
from dementia with PTSD causing anxiety and depression, non 
insulin dependent diabetes, and cardiac disease.  Due to 
multiple debilitating conditions compounded by his PTSD the 
veteran was transferred to the Jewish Memorial Hospital for 
continued treatment.  He then developed aspiration pneumonia.  
Dr. J.L. indicated that it is well known that Alzheimer's 
patients often develop difficulty swallowing which leads to 
aspiration pneumonia.  Dr. J.L. went on to state that it is 
well known in the scientific literature that PTSD and the 
resultant depression and anxiety can exacerbate cardiac 
disease.  He indicated that studies have proven dramatic 
brain changes in the hippocampus and amygdale in post 
traumatic stress which could have contributed to the 
veteran's death.  

In this case, the Board finds the July 2006 opinion of Dr. 
G.G. more persuasive than Dr. J.L.'s October 2006 opinion.  
Initially, there is no indication that Dr. J.L. had the 
benefit of review of the veteran's entire medical record in 
formulating his opinion.  While Dr. J.L. treated the veteran 
during his admission to St. Elizabeth Medical Center in March 
2003 there is no indication that his opinion was based on a 
prior review of the veteran's claims folder (3 volumes).  In 
addition, Dr. J.L. does not mention the veteran's other 
contributory illness (hypercholesterolemia) and life habit 
(tobacco smoking) that are known to be associated with the 
development of heart disease.  The fact that Dr. J.L. fails 
to mention other conditions/lifestyle habits the veteran had 
which could have independently caused the development of his 
heart disease clearly undermines the probative value of his 
opinion.  

Additionally, the Board notes that Dr. J.L. only suggested 
that PTSD "can" exacerbate cardiac disease and that 
dramatic brain changes in the hippocampus and amygdale in 
post traumatic stress "could contribute" to the veteran's 
death.  This is not a sufficient basis to grant service 
connection.  38 C.F.R. § 3.102 (2006) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has held on numerous 
occasions that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  So Dr. J.L.'s statement ultimately has little- to-no 
probative weight.

In contrast, Dr. G.G.'s opinion was based on a complete 
review of the veteran's entire claims file.  In addition, 
while acknowledging some belief in the scientific community 
of a correlation between PTSD and heart disease, Dr. G.G. 
referenced other items specific to the veteran (i.e., 
hypercholesterolemia and smoking) which could have 
independently contributed to his development of heart 
disease.  Therefore, Dr. G.G. could not credibly say that the 
veteran's PTSD led to his heart disease.  

Finally, the Board notes that Dr. J.L. is board-certified in 
psychiatry while Dr. G.G. is board-certified in both internal 
medicine and psychiatry.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

The appellant has speculated that the veteran's PTSD 
contributed to the conditions that ultimately led to his 
death.  It is now well settled, however, that laypersons 
without medical training, such as the appellant, are not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2002) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The appellant's opinions on medical matters such 
as nexus are accordingly lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met with respect to the claim.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


